          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
KLS DIVERSIFIED MASTER FUND, L.P.,
                                                                            Case No.: 19-cv-03774
                                   Plaintiff,

                      -against-                                                ANSWER TO
                                                                               COMPLAINT
SEAN McDEVITT,

                                   Defendants,
------------------------------------------------------------------------X


        Defendant Sean McDevitt, by and through his attorney, WOOD, SMITH, HENNING &

BERMAN LLP, as and for their Answer to Plaintiff's Complaint herein, respectfully allege upon

information and belief as follows:

                                                INTRODUCTION

    1. Defendant denies knowledge or information sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "1" of Plaintiff's Complaint.

    2. Defendant denies knowledge or information sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "2" of Plaintiff's Complaint.

    3. Defendant denies the truth of each and every allegation contained in the paragraph

        numbered "3" of Plaintiff's Complaint.

    4. Defendant denies knowledge or information sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "4" of Plaintiff's Complaint.

    5. Defendant respectfully refers questions of law to the Court. To the extent this paragraph

        infers any wrongdoing on the part of Defendant, it is denied.




LEGAL:11022-0008/12172214.1                               1
          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 2 of 11



                                             PARTIES

    6. Defendant denies knowledge or information sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "6" of Plaintiff's Complaint.

    7. Defendant admits each and every allegation contained in paragraph numbered "7" of

        Plaintiff's Complaint.

    8. Defendant admits each and every allegation contained in the paragraph numbered "8"

        Plaintiff's Complaint.

    9. Defendant respectfully refers questions of law to the Court. To the extent this paragraph

        infers any wrongdoing on the part of Defendant, it is denied.

    10. Defendant respectfully refers questions of law to the Court. To the extent this paragraph

        infers any wrongdoing on the part of Defendant, it is denied.

                                   FACTUAL ALLEGATIONS

    11. Defendant admits that at the end of 2016 he owned 70.41% of the company’s stock and

        served as its CEO and chairman of the Board of Directors, and denies the remaining

        allegations contained in the paragraph numbered "11" of Plaintiff's Complaint.

    12. Defendant denies each and every allegation contained in the paragraph numbered "12" of

        Plaintiff's Complaint.

    13. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "13" of Plaintiff's Complaint.

    14. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "14" of Plaintiff's Complaint.

    15. Defendant denies the truth of each and every allegation contained in the paragraph

        numbered "15" of Plaintiff's Complaint.



LEGAL:11022-0008/12172214.1                       2
          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 3 of 11



    16. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "16" of Plaintiff's Complaint.

    17. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "17" of Plaintiff's Complaint.

    18. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "18" of Plaintiff's Complaint.

    19. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "19" of Plaintiff's Complaint.

    20. The allegations in the paragraph numbered "20" of Plaintiff's Complaint refer to specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    21. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "21" of Plaintiff's Complaint.

    22. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "22" of Plaintiff's Complaint.

    23. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "23" of Plaintiff's Complaint.

    24. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "24" of Plaintiff's Complaint.

    25. The allegations in the paragraph numbered "25" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is




LEGAL:11022-0008/12172214.1                       3
          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 4 of 11



        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    26. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "26" of Plaintiff's Complaint.

    27. The allegations in the paragraph numbered "27" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    28. The allegations in the paragraph numbered "28" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    29. The allegations in the paragraph numbered "29" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    30. The allegations in the paragraph numbered "30" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    31. The allegations in the paragraph numbered "31" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is




LEGAL:11022-0008/12172214.1                       4
          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 5 of 11



        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    32. The allegations in the paragraph numbered "32" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    33. The allegations in the paragraph numbered "33" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    34. The allegations in the paragraph numbered "34" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    35. Defendant denies the truth of each and every allegation contained in the paragraph

        numbered "35" of Plaintiff's Complaint.

    36. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "36" of Plaintiff's Complaint.

    37. The allegations in the paragraph numbered "37" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.




LEGAL:11022-0008/12172214.1                       5
          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 6 of 11



    38. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "38" of Plaintiff's Complaint.

    39. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "39" of Plaintiff's Complaint.

    40. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "40" of Plaintiff's Complaint.

    41. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "41" of Plaintiff's Complaint.

    42. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "42" of Plaintiff's Complaint.

    43. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "43" of Plaintiff's Complaint.

    44. The allegations in the paragraph numbered "44" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    45. The allegations in the paragraph numbered "45" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.

    46. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "46" of Plaintiff's Complaint.




LEGAL:11022-0008/12172214.1                       6
          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 7 of 11



    47. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "47" of Plaintiff's Complaint.

    48. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "48" of Plaintiff's Complaint.

    49. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "49" of Plaintiff's Complaint.

    50. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "50" of Plaintiff's Complaint.

    51. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "51" of Plaintiff's Complaint.

    52. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "52" of Plaintiff's Complaint.

    53. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "53" of Plaintiff's Complaint.

    54. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "54" of Plaintiff's Complaint.

    55. Defendant denies information or knowledge sufficient to form a belief as to the truth of each

        and every allegation contained in the paragraph numbered "55" of Plaintiff's Complaint.

    56. The allegations in the paragraph numbered "56" of Plaintiff's Complaint refer to a specific

        correspondence, which, being in writing speaks for itself and therefore no response is

        required. To the extent this paragraph infers any wrongdoing on the part of the Defendant, it

        is expressly denied.




LEGAL:11022-0008/12172214.1                       7
          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 8 of 11



    57. Defendant denies the truth of each and every allegation contained in the paragraph

        numbered "57" of Plaintiff's Complaint.

                              COUNT I – BREACH OF GUARANTY

    58. Defendant repeats, reiterates and realleges each and every response to the allegations

        contained in paragraphs "1" through "57" of Plaintiff's Complaint.

    59. Defendant denies the truth of each and every allegation contained in the paragraph

        numbered "59" in Plaintiff's Complaint.

    60. Defendant denies the truth of each and every allegation contained in the paragraph

        numbered "60" in Plaintiff's Complaint.

    61. Defendant denies the truth of each and every allegation contained in the paragraph

        numbered "61" in Plaintiff's Complaint.

    62. Defendant denies the truth of each and every allegation contained in the paragraph

        numbered "62" in Plaintiff's Complaint.

                AS AND FOR DEFENDANT'S FIRST AFFIRMATIVE DEFENSE

    63. The Complaint fails to state a cause of action upon which relief can be granted against

        Defendant.

              AS AND FOR DEFENDANT'S SECOND AFFIRMATIVE DEFENSE

    64. Any damages sustained by the Plaintiff as alleged in the Complaint were caused in whole or

        in part by the contributory negligence and/or culpable conduct of the Plaintiff and not as a

        result of any contributory negligence and/or culpable conduct on the part of the Defendant.

               AS AND FOR DEFENDANT'S THIRD AFFIRMATIVE DEFENSE

    65. Any damages sustained by the Plaintiff as alleged in the Complaint were caused in whole or

        in part by the contributory negligence and/or culpable conduct and/or actions and/or



LEGAL:11022-0008/12172214.1                       8
          Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 9 of 11



        omissions of a third party (whether named or unnamed in this law suit) and not as a result of

        any contributory negligence and/or culpable conduct and/or actions and/or omissions on the

        part of the Defendant.

              AS AND FOR DEFENDANT'S FOURTH AFFIRMATIVE DEFENSE

    66. Plaintiff failed to mitigate, obviate, diminish or otherwise act to lessen or reduce damages

        pursuant to Law, Statute and Guaranty and therefore, has sustained no damages.

                AS AND FOR DEFENDANT’S FIFTH AFFIRMATIVE DEFENSE

    67. Upon information and belief, Plaintiff’s claims are barred in whole or in part by the hold

        harmless and indemnification provision contained in the Guaranty.

               AS AND FOR DEFENDANT’S SIXTH AFFIRMATIVE DEFENSE

    68. Plaintiff has failed to plead his fraud claim with required specificity pursuant to Rule 9(b) of

        the Federal Rules of Civil Procedure.

             AS AND FOR DEFENDANT’S SEVENTH AFFIRMATIVE DEFENSE

    69. Plaintiff’s fraud claim fails as a matter of law because it arises out of the same facts as a

        breach of contract claim with the sole additional allegation that the Defendant never

        intended to fulfill his express contractual obligations.




LEGAL:11022-0008/12172214.1                         9
         Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 10 of 11



                  WHEREFORE, Defendant, SEAN MCDEVITT, requests that this court dismiss the

        Complaint with prejudice and without leave to renew and award Defendant reasonable

        attorney's fees and costs, and such other and further relief as this Court deems just and

        proper.

        Dated: New York, New York
               July 15, 2019

                                                          Respectfully Submitted,

                                                          WOOD, SMITH,           HENNING       &
                                                          BERMAN LLP

                                                          By: /s/ Christopher Seusing_____
                                                          Michelle Arbitrio, Esq.
                                                          Christopher Seusing, Esq.
                                                          Leah Henry, Esq.
                                                          685 Third Avenue, 18th Floor
                                                          New York, NY 10017
                                                          (212) 999-7113
                                                          marbitrio@wshblaw.com
                                                          cseusing@wshblaw.com
                                                          lhenry@wshblaw.com




LEGAL:11022-0008/12172214.1                    10
         Case 1:19-cv-03774-GBD Document 13 Filed 07/15/19 Page 11 of 11



                                     CERTIFICATE OF SERVICE

                 I hereby certify that on July 15, 2019 a true copy of the foregoing ANSWER TO

        COMPLAINT was filed electronically with the Clerk of Court using the CM/ECF system, which

        will send a notification of such filing to the following:

        BALLARD SPAHR LLP
        Attorneys for Plaintiff
        Eugene R. Licker
        1675 Broadway, 19th Floor
        New York, New York 10019
        lickere@ballardspahr.com
        (212) 223-0200




                                                  __/s/ Christopher Seusing_____
                                                  Christopher Seusing
                                                 WOOD, SMITH, HENNING & BERMAN LLP
                                                 Attorneys for Defendants
                                                 685 3rd Avenue, 18th Floor
                                                 New York, New York 10017
                                                 212-999-7100




LEGAL:11022-0008/12172214.1                            11
